249 S.W.3d 920 (2008)
Darnell ELLIS, Appellant,
v.
PANERA, INC., c/o The Frick Company, Employer/Respondent,
and
Division of Employment Security, Respondent.
No. ED 90217.
Missouri Court of Appeals, Eastern District, Division Two.
April 15, 2008.
Darnell R. Ellis, St. Louis, MO, pro se.
Panera, Inc, St. Louis, MO, pro se.
Larry R. Ruhmann, Div. of Employment Security, Jefferson City, MO, for respondents.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and KURT S. ODENWALD, JJ.

ORDER
PER CURIAM.
The claimant, Darnell R. Ellis, appeals the decision of the Labor and Industrial Relations Commission finding him disqualified from receiving certain unemployment-compensation benefits. A written opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. *921 All pending motions are denied. We affirm. Rule 84.16(b)(4) & (5).